Case 1:17-cr-00183-TWP-TAB Document 77 Filed 01/08/20 Page 1 of 4 PageID #: 348




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
           Plaintiff,                                  )
                                                       )
      v.                                               ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                       )
 BUSTER HERNANDEZ,                                     )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,        )
 Greg Martain, Purge of Maine,                         )
 uygt9@hushmail.com, jare9302@hushmail.com,            )
 Dtvx1@hushmail.com, Leaked_hacks1,                    )
 Closed Door, Closed Color, Clutter Removed,           )
 Color Rain, Plot Draw, and Invil Cable)               )
                                                       )
           Defendant.                                  )

                SECOND UNOPPOSED MOTION TO CORRECT SCRIVENER’S ERROR
                             IN SUPERSEDING INDICTMENT

           The United States of America, by and through its counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, and Tiffany J. Preston, Assistant United States

 Attorney, hereby petitions the Court to correct a scrivener’s error in the Superseding Indictment in

 the above matter. In support of this request, the government proffers the following:

           1.      On or about August 1, 2017, a Criminal Complaint was filed against the above

 named defendant, On September 7, 2017, the grand jury returned an Indictment charging Buster

 Hernandez with Production of Child Pornography (Counts 1-6), in violation of 18 U.S.C.

 § 2251(a), Distributing Child Pornography (Counts 7-9), in violation of 18 U.S.C. § 2252A(a)(2),

 Threats to Use Explosive Devices (Counts 10-13), in violation of 18 U.S.C § 844(e) and Threats

 to Injure (Counts 14-26), in violation of 18 U.S.C. § 875(c).


                                                  1
Case 1:17-cr-00183-TWP-TAB Document 77 Filed 01/08/20 Page 2 of 4 PageID #: 349




         2.      On April 9, 2019, the grand jury returned a Superseding Indictment against the

 defendant.

         3.      Subsequent to the return on the Superseding Indictment, the United States realized

 that Count 4 contained a scrivener’s error in that the image described is Count 4 as, “An image

 labeled 10751570_805528642847363_1586250829_n.jpg” should have been described as, “An

 image labeled 10178228_788011164599111_598068341_n.jpg.” In other words, the there is an

 error in the title of the image.

         3.      The description of the image and the date it was produced is not impacted by the

 scrivener’s error. The error was discovered during witness preparation and a review of the

 numerous images produced by the victim and distributed to the defendant on the same day.

         4.      Counsel for the Defendant has reviewed the image and its description confirming

 that only the title of the image will be edited for accuracy.

         5.      This was an inadvertent scrivener’s error, and counsel for the Defendant does not

 oppose allowing the United States to correct it, rather than presenting the entire matter again before

 the Grand Jury before the February 10, 2020 trial date.

         6.      If so ordered, the United States will file the corrected Superseding Indictment with

 the Court prior to the January 21, 2020 Final Pretrial Conference. No other changes will be made

 to the Superseding Indictment.




                                                   2
Case 1:17-cr-00183-TWP-TAB Document 77 Filed 01/08/20 Page 3 of 4 PageID #: 350




         WHEREFORE, counsel for the Government requests this Court to allow it to correct the

 scrivener’s error in the Superseding Indictment.

                                              Respectfully submitted,

                                              JOSH J. MINKLER
                                              United States Attorney

                                      By:     s/Tiffany J. Preston
                                              Tiffany J. Preston
                                              Assistant United States Attorney
                                              Office of the United States Attorney
                                              10 W. Market St., Suite 2100
                                              Indianapolis, Indiana 46204-3048
                                              Telephone: (317) 226-6333
                                              Fax: (317) 226-6125
                                              E-mail: Tiffany.Preston@usdoj.gov




                                                    3
Case 1:17-cr-00183-TWP-TAB Document 77 Filed 01/08/20 Page 4 of 4 PageID #: 351




                                    CERTIFICATE OF SERVICE

         I hereby certify that on January 8, 2020, a copy of the foregoing Second Unopposed Motion

 to Correct a Scrivener’s Error in the Superseding Indictment was filed electronically. Notice of

 this filing will be sent to all applicable parties by operation of the Court=s electronic filing system.

 Parties may access this filing through the Court=s system.


                                                 By:     s/ Tiffany J. Preston
                                                         Tiffany J. Preston
                                                         Assistant United States Attorney




                                                    4
